DECISION AND JUDGMENT ENTRY
This case is before the court on appeal from a judgment of the Ottawa County Municipal Court. Pursuant to 6th Dist.Loc.App.R. 12(C), we suasponte transfer this matter to our accelerated docket.
On February 1, 2000, appellants, Rusty D. Stover and Connie L. Stover, filed a complaint naming appellees, Gregory Horton and Richard Basinger, two employees of Erie Islands Resort  Marina, as defendants. Although appellees were not served, and subsequently dismissed from the lawsuit, they were both named defendants in a previous case brought by appellants against Erie Islands Resort  Marina. See Stover v. Erie Islands Resort Marina (Sept, 11, 1998), Ottawa App. No. OT-97-056, unreported ("Stover I"). The claims leveled at Horton and Basinger in the present case are exactly the same as those leveled at their employer and decided adversely to appellants in Stover I.
We conclude that our rationale for holding that the trial court did not err in granting summary judgment to Erie Islands Resort  Marina on appellants' claims in Stover I are equally applicable to the claims raised in this case. Thus, on the authority of that decision, we find the trial court did not err in granting summary judgment to Horton and Basinger as a matter of law. See Civ.R. 56(C).
Accordingly, appellants' sole assignment of error is found not well-taken. The judgment of the Ottawa County Municipal Court is affirmed. Appellants are ordered to pay the costs of this appeal.
JUDGMENT AFFIRMED.
  ____________________________  Melvin L. Resnick, J.
Peter M. Handwork, J., Richard W. Knepper, J. CONCUR.